EXHIBIT 10.14    Cigna Deferred Compensation Plan (Amended and Restated
as of October 24, 2001)



Article 1 Definitions

These terms have the following meanings under the Plan.

1.1

“Account” – the separate bookkeeping account established for a Participant that
represents the Company’s unfunded, unsecured obligation to make future payments
to the Participant.

1.2

“Administrator” – the person or committee charged with responsibility for
administration of the Plan.

1.3

“Beneficiary” – the person or trust designated in writing under the Plan by the
Participant to receive payment of his/her remaining Account balance after
Participant’s death.

1.4

“Board Committee” – the People Resources Committee of the Board of Directors, or
any successor committee.

1.5

“Board of Directors” – the board of directors of CIGNA Corporation.

1.6

“Change of Control” – any of these events:

(a)

a corporation, person or group acting in concert as described in
Section 14(d)(2) of the Exchange Act, holds or acquires beneficial ownership
within the meaning of Rule 13d-3 promulgated under the Exchange Act of a number
of preferred or common shares of CIGNA Corporation having voting power that is
either (1) more than 50% of the voting power of the shares which voted in the
election of directors of CIGNA Corporation at the shareholders’ meeting
immediately preceding such determination, or (2) more than 25% of the voting
power of common shares outstanding of CIGNA Corporation, or

(b)

as a result of a merger or consolidation to which CIGNA Corporation is a party,
either (1) CIGNA Corporation is not the surviving corporation, or (2) Directors
of CIGNA Corporation immediately prior to the merger or consolidation constitute
less than a majority of the board of directors of the surviving corporation, or

(c)

a change occurs in the composition of the Board of Directors at any time during
any consecutive 24-month period such that the “Continuity Directors” cease for
any reason to constitute a majority of the Board of Directors. “Continuity
Directors” means those members of the Board of Directors who either: (1) were
directors at the beginning of such consecutive 24-month period; or (2) were
elected by, or upon nomination or recommendation of, at least a majority
(consisting of at least nine directors) of the Board of Directors.

1.7

“CIGNA Stock” – the common stock of CIGNA Corporation.

1.8

“Company” – CIGNA Corporation and each Subsidiary that has been authorized by
the Chief Executive Officer of CIGNA Corporation to participate in the Plan and
that has adopted the Plan and agreed to comply with its provisions.

1.9

“Corporate Committee” – the CIGNA Corporation Corporate Benefit Plan Committee,
or any successor committee.

1.10

“Deferral Election” – the form described in section 2.3 by which a Participant
specifies amounts and items of compensation to be deferred.

1.11

“Deferred Cash” – compensation deferred under the Plan that would otherwise have
been paid to a Participant in cash.

1.12

“Deferred CIGNA Stock” – compensation deferred under the Plan that would
otherwise have been paid to a Participant in shares of CIGNA Stock.

1.13

“Discretionary Transaction” – a transaction defined in Rule 16b-3(b)(1)
promulgated under the Exchange Act.

1.14

“ERISA” – the Employee Retirement Income Security Act of 1974, as amended.

1.15

“Exchange Act” – the Securities Exchange Act of 1934, as amended.

1.16

“Participant” – an employee of a Company who elects to participate in the Plan
in accordance with the terms and conditions of the Plan.

1.17

“Payment Election” – the form described in section 4.2 by which a Participant
specifies the method and time of payment of compensation deferred under the
Plan.

1.18

“Plan” – the CIGNA Deferred Compensation Plan, as it may be amended or restated
(formerly called the Deferred Compensation Plan of CIGNA Corporation and
Participating Subsidiaries).

1.19

“Stock Plan” – a plan or program that provides for payment of compensation in
the form of shares of CIGNA Stock.

1.20

“Subsidiary” – a corporation (or a partnership, joint venture or other
unincorporated entity) of which more than 50% of the combined voting power of
all classes of stock entitled to vote (or more than 50% of the capital, equity
or profits interest) is owned directly or indirectly by CIGNA Corporation;
provided that such corporation (or other entity) is included in CIGNA
Corporation’s consolidated financial statements under generally accepted
accounting principles.



1

--------------------------------------------------------------------------------



1.21

“Termination of Employment” – the termination of Participant’s employment
relationship with CIGNA Corporation or a Subsidiary, including a transaction by
which the Participant’s employing Company ceases to be a Subsidiary unless
Participant’s employer (or the purchaser of the employer) assumes the Plan’s
liabilities and responsibilities with respect to the Participant. A
Participant’s transfer of employment among CIGNA Corporation and Subsidiaries
will not be a Termination of Employment.

1.22

“Valuation Date” – the last day of each month.

Article 2 Participation; Deferral Elections

2.1 Eligibility

The Plan is intended primarily to provide deferred compensation for a select
group of management and highly compensated employees. The Corporate Committee
shall determine which Company employees are eligible to participate in the Plan.

2.2 Participation

An eligible employee becomes a Participant by making a Deferral Election
described in section 2.3.

2.3 Deferral Election

(a)

A Deferral Election specifies the amounts and items of compensation a
Participant elects to defer under the Plan for a particular calendar year. The
Administrator shall determine which items or categories of compensation may be
deferred under the Plan. The Deferral Election must be in a form permitted or
required by the Administrator, and the Administrator may permit or require
electronic forms. The Administrator shall determine whether Deferral Election
forms are sufficiently complete and timely (as described in section 2.3(b), (c)
and (d)) and whether to reject forms that are incomplete.

(b)

Except as described in section 2.3(c), a Deferral Election must be received by
the Administrator no later than December 31 of the year before the year in which
the compensation to be deferred would otherwise be paid; however, the
Administrator may establish an earlier deadline.

(c)

A Deferral Election by a person who first becomes a Company employee after
January 1 of the year must be received by the Administrator on or before the
30th calendar day after the date the person becomes a Company employee. A
Deferral Election by a newly eligible employee shall apply only to the
employee’s compensation for services performed after the Administrator receives
the Deferral Election.

(d)

An employee who makes a Deferral Election for the first time must also make a
Payment Election (described in section 4.2). The Payment Election must be
received by the Administrator by the Deferral Election deadline stated in
section 2.3(b) or (c).

(e)

Instead of requiring Participants to make new Deferral Elections for each new
calendar year, the Administrator may provide that a Participant’s Deferral
Election shall, unless modified or cancelled under the Plan, remain effective
from year to year until the Participant’s Termination of Employment. However,
for compensation otherwise payable in future years, a Participant may increase
or reduce the amount of compensation being deferred, stop deferring compensation
or change the items of compensation being deferred by completing and submitting
a new Deferral Election by the deadline described in section 2.3(b). The new
Deferral Election will be effective at the beginning of the calendar year
following the deadline.

2.4 Reducing or Stopping Future Deferrals

A Participant may request to reduce the amount of compensation being deferred,
or to stop deferring compensation, during the calendar year by submitting a
written request to the Administrator together with a new Deferral Election and
the reasons for the request. If the Administrator grants Participant’s request,
the Administrator shall determine the effective date of the new Deferral
Election; provided that the new Deferral Election shall apply only to
compensation payable after the Administrator’s determination. The Administrator
may grant only one such request for a Participant in any calendar year.

Article 3 Deferred Compensation Account

3.1 General

The Administrator shall establish and maintain an Account for each Participant.
The Administrator shall credit to the Account any compensation deferred by a
Participant under the Plan. The Administrator shall also credit (or debit) to
the Account any hypothetical income (or losses) on the deferred compensation.
The credit for deferred compensation shall be effective as of the date the
compensation would have otherwise been paid to the Participant. The credit (or
debit) for hypothetical income (or losses) shall be as provided in section 3.3
or 3.4, as applicable.



2

--------------------------------------------------------------------------------



3.2 Account Balance

The balance of each Participant’s Account shall include compensation deferred by
the Participant and hypothetical income (or losses). The Account balance shall
be reduced by any payments or forfeitures under Article 4. The Administrator
shall determine each Participant’s Account balance as of each Valuation Date.
The Administrator shall provide each Participant an Account statement at least
annually.

3.3 Hypothetical Investment of Deferred Cash

(a)

Deferred Cash shall be treated as invested in one or more hypothetical
investments described in section 3.3(b). The Administrator shall credit (or
debit) to the Participant’s Account as of each Valuation Date hypothetical
income (or losses) based on the performance of the applicable hypothetical
investment. The credit (debit) shall be applied against the balance of
Participant’s Account on the immediately preceding Valuation Date. The
Administrator shall have authority to adopt, and from time to time change, rules
and procedures for crediting (debiting) hypothetical income (losses) as to any
amount of Deferred Cash that has been credited to a Participant’s Account for
less than the entire month ending on the Valuation Date.

(b)

The Corporate Committee shall determine at least one hypothetical investment for
Deferred Cash and may provide some or all Plan Participants with options for
more than one hypothetical investment. The Corporate Committee may add or
eliminate hypothetical investments at any time, but any such action shall apply
to the balance of a Participant’s Account no earlier than the Valuation Date
immediately after the Corporate Committee changes hypothetical investments. The
Administrator shall have authority to adopt rules and procedures by which a
Participant with a choice of more than one hypothetical investment may change
hypothetical investment elections, provided that a Participant shall not be able
to make changes more than once each calendar quarter.

(c)

If a Change of Control occurs, the annual income earned on at least one
hypothetical fixed return guaranteed principal investment must be not less than
50 basis points over the Ten-year Constant Treasury Maturity Yield as reported
by the Federal Reserve Board, based upon the November averages for the preceding
year.

3.4 Hypothetical Investment of Deferred CIGNA Stock

Deferred CIGNA Stock shall be credited to Participant’s Account as a number of
shares of hypothetical CIGNA Stock. The number shall initially be the same
number of shares that would have been issued to the Participant but for the
deferral. After the initial credit, the number shall be adjusted as appropriate
to reflect stock dividends, splits and reclassifications in accordance with the
terms of the applicable Stock Plan. Deferred CIGNA Stock may not be deemed
invested in any other hypothetical investment. An amount equal to the dividends
which would otherwise be paid on shares of Deferred CIGNA Stock shall be
credited to the Participant’s Account as Deferred Cash, as of the applicable
dividend payment date, and deemed invested under Section 3.3. The Administrator
shall take necessary action to avoid deferral or issuance of fractional shares
of CIGNA Stock.

3.5 Transfer of Prior Deferrals to Plan Account

The Administrator may transfer to a Participant’s Account under this Plan any
compensation previously deferred by the Participant under a deferred
compensation plan of, or agreement with, any Company if that plan or agreement
provides or permits such a transfer or if the Participant consents to such a
transfer.

Article 4 Payment of Deferred Compensation

4.1 General

The Company shall pay amounts credited to Participant’s Account balance
according to the Participant’s Payment Elections or under the other, applicable
provisions of Article 4. Deferred CIGNA Stock shall be paid only in shares of
CIGNA Stock issued under the applicable Stock Plan. The applicable Stock Plan is
the plan under which the shares would have previously been issued but for the
Participant’s deferral, or a successor plan.

4.2 Payment Election.

(a)

Subject to section 4.3, a Payment Election must specify the payment method that
shall apply to Participant’s deferred compensation and either the date of
payment or the date payments are to begin.

(b)

A Payment Election must be in a form permitted or required by the Administrator,
and the Administrator may permit or require electronic forms. The Administrator
shall determine whether a Payment Election form is sufficiently complete and
shall reject incomplete forms.



3

--------------------------------------------------------------------------------



(c)

A Participant may make separate Payment Elections for Deferred Cash and Deferred
CIGNA Stock. The Administrator may provide that a Participant’s Payment Election
shall, once effective, remain effective unless and until modified under the
Plan. However, a Participant may make a new Payment Election for any future
calendar year deferrals by submitting a new Payment Election form. The new
Payment Election must be received by the Administrator by the deadline for
Deferral Elections described in section 2.3(b). The new Payment Election will be
effective only for compensation that, absent deferral, would otherwise be
payable in years after the year the Administrator receives the new Payment
Election.

4.3 Payment Methods and Timing

(a)

Subject to the conditions in section 4.3(b) through (d), the Administrator shall
have the authority to determine the payment methods and timing permitted under
the Plan.

(b)

If the payments are to begin after a Participant’s Termination of Employment
then, subject to the other provisions of Article 4, no payments may be made
before January 1 following the calendar year of Participant’s Termination of
Employment. If a payment method provides for periodic payments, payments shall
be made at least annually, over a period not to exceed 15 years. The balance of
a Participant’s Account shall be paid, in all events, no later than January 31
of the 15th year after the calendar year of Participant’s Termination of
Employment.

(c)

The Administrator may permit, and may establish rules governing, Payment
Elections that provide for payments to be made (or begin) on a specified date
before a Participant’s Termination of Employment.

(d)

To the extent there is not in effect at Participant’s Termination of Employment
a valid Payment Election, the Participant’s Account shall be paid annually over
a period of 15 years with the first installment payment in January of the year
following the year of participant’s Termination of Employment.

4.4 Changing Payment Methods

(a)

A Participant may request a change in the method of payment under any Payment
Election that provides for payments to begin after the Participant’s Termination
of Employment, subject to these conditions:

(1)

The requested new payment method must be one that is permitted under section 4.3
(but not under section 4.3(c)).

(2)

The request must be in writing addressed to the Administrator.

(3)

The request must include a new Payment Election form, specify the existing
Payment Election and amounts of deferred compensation that are affected by the
request and explain the reasons for the request.

(4)

The Administrator must receive the request before the Participant’s Termination
of Employment.

(b)

A Participant’s request under section 4.4(a) will be granted only if the
Administrator approves the request. In determining whether the request should be
approved, the Administrator shall consider the Participant’s financial needs,
including any changed circumstances, as well as the projected financial needs of
the Company that is liable for such future payments.

4.5 Financial Necessity Payment

(a)

If the Administrator, after considering a Participant’s written request,
determines that the Participant has an unanticipated financial necessity that is
beyond his/her control and of such a substantial nature that immediate payment
of Deferred Cash or issuance of Deferred CIGNA Stock is warranted, the
Administrator in its sole and absolute discretion may direct that all or a
portion of the Participant’s Account be paid to the Participant. The amount of
the payment shall be limited to the amount deemed necessary by the Administrator
to alleviate or remedy the hardship. The payment shall be made in the manner and
at the time specified by the Administrator.

(b)

The Administrator shall cancel the Deferral Election of a Participant who
receives a payment under section 4.5(a). The cancellation shall be effective as
of the date of the payment. To resume deferrals, the Participant must make a new
Deferral Election under section 2.3(a).

4.6 Accelerated Payments upon Termination of Employment

The Administrator shall have sole and absolute discretion to direct that a
Participant’s Account balance be paid immediately upon Termination of Employment
if the Administrator deems it in the best interests of the Participant and of a
Company that payment of the Participant’s Account be accelerated.

4.7 Payments of a Deceased Participant’s Account

(a)

Upon the death of a Participant the Administrator shall pay any remaining
portion of Participant’s Account in a single lump sum payment to Participant’s
Beneficiary. The Administrator may establish rules and procedures for
designation of beneficiaries and shall make determinations regarding the
existence and identity of beneficiaries and the validity of beneficiary
designations. A Participant may designate more than one beneficiary.



4

--------------------------------------------------------------------------------



(b)

Notwithstanding Section 4.7(a), the Administrator shall pay Participant’s
Account in a single lump sum payment to the Participant’s estate if:

(1)

The Participant dies without having a valid beneficiary designation in effect;

(2)

The Participant’s designated Beneficiary died before the Participant died;

(3)

The Participant’s designated Beneficiary cannot be found after what the
Administrator determines has been a reasonably diligent search; or

(4)

The Administrator determines that a payment in such form is in the best interest
of one or more Companies.

(c)

The Administrator shall generally make any payments described in section 4.7(a)
and (b) in January following the year the Participant dies, but no earlier than
60 days after the date Participant dies. Nevertheless, the Administrator may
make the payment as soon as practicable after the Participant’s death if the
Administrator deems an accelerated payment to be in the best interest of the
Company or the Participant’s Beneficiary or estate.

4.8 Accelerated Payment with Forfeiture

A Participant who is not entitled to a payment of his Account under any other
provision of Article 4 may make a written request to the Administrator for an
accelerated payment of:

(a)

His entire Account, including hypothetical investment results, attributable to
compensation deferred after 1995; or

(b)

25%, 50% or 75% of the portion of his Account balance that is attributable to
compensation deferred after 1995 and that is (1) Deferred CIGNA stock or (2)
Deferred Cash or (3) both (including hypothetical investment results), but only
if the requested portion is at least $10,000.

As of the Valuation Date immediately after the Administrator receives such a
request, the Administrator shall make a valuation of the Participant’s Account
and pay to the Participant 90% of the Account balance or requested portion. The
Participant shall forfeit to the applicable Company the remaining 10% of the
Account balance or requested portion.

Article 5 General Provisions

5.1 Participant’s Rights Unsecured

The right of a Participant (or Beneficiary) to receive payments under the Plan
represents an unsecured claim against the general assets of the Company that
employs the Participant at the time that the compensation deferred otherwise
would have been paid, or against the general assets of any successor company
that assumes (or in case Participant transfers to employment with a different
Company, is assigned) the liabilities of that Company. No Company guarantees or
is liable for payments to any Participant employed by any other Company.
Participant’s Account represents a mere promise by a Company to make payments in
the future. The Plan at all times shall be considered entirely unfunded for both
tax purposes and for purposes of Title I of ERISA.

5.2 Assignability

No right to receive Plan payments shall be transferable or assignable by a
Participant or Beneficiary or subject in any manner to anticipation, sale,
alienation, pledge, encumbrance, attachment or garnishment by creditors of a
Participant or Beneficiary, any such attempt shall be void and of no force or
effect.

5.3 Administration

CIGNA Corporation’s Chief Executive Officer shall appoint the Administrator.
Except as otherwise provided by the Plan, the Administrator shall administer the
Plan and shall have authority to adopt administrative rules and regulations. The
Administrator may, by contract, designation or other arrangement, provide for
others to perform ministerial duties and record keeping. If the Administrator is
also a Participant, the Corporate Committee (and not the Administrator) shall
take any action under the Plan related to that Participant’s request under
Section 2.4, 4.3, 4.4, 4.5, 4.6 or 4.8.

5.4 Administrative Discretion

The Administrator and Corporate Committee shall, as to the responsibilities
allocated to them separately under the Plan, have and sole and absolute
discretion to interpret, construe and implement the provisions of the Plan,
including any disputed or ambiguous terms; to make determinations relating to
eligibility and benefits; and to make findings of fact. Their determinations
shall be final and binding on all parties.



5

--------------------------------------------------------------------------------



5.5 Amendment

The Plan may be amended, restated, modified, or terminated by the Board of
Directors or the Board Committee. No amendment, restatement, modification, or
termination shall reduce the balance of a Participant’s Account as of the
Valuation Date immediately preceding such action.

5.6 Tax Withholding

To the extent required by the law in effect at the time a Plan payment is made,
the Administrator shall take appropriate action to withhold taxes from the
payment.

5.7 Corporate Reorganization

If a company that employs a Participant ceases to be a Subsidiary and retains
liabilities and responsibility for a Participant’s Plan Account, then the
Corporate Committee and Administrator shall have no further liability or
responsibility for that Account or any legal obligation toward Participant after
the company ceases to be a Subsidiary. That company shall designate a governing
committee and plan administrator, as appropriate, to assume liability and
responsibility for administration of the Account as of the date the company
ceases to be a Subsidiary.

5.8 Correction of Errors and Inconsistencies

The Administrator may in its sole and absolute discretion take action to effect
consistency among a Participant’s Deferral Elections, Payment Elections, or
hypothetical investments in order to avoid or to rectify difficulties in Plan
administration. In no event shall such action by the Administrator reduce the
dollar value of a Participant’s Account balance existing on the Valuation Date
immediately preceding such action (this provision shall not prevent the
correction of mistakes in Account record keeping), nor shall the Administrator
take action inconsistent with Section 3.4. The Administrator may take such
action before or after Participant’s Termination of Employment.

5.9 Section 16 Compliance

(a)

Notwithstanding any contrary provision of the Plan or any applicable Payment
Election, if CIGNA Stock is one of the hypothetical investment options for
Deferred Cash available to a Participant subject to Section 16 of the Exchange
Act, then:

(1)

Any of the following transactions that involves a Participant’s Deferred Cash
investment in hypothetical CIGNA Stock shall automatically be postponed until at
least six months after the earlier of (i) the date Participant ceases being
subject to Section 16 or (ii) the date of Participant’s most recent opposite-way
transaction that is not exempt from Section 16(b) of the Exchange Act:

a.

A cash distribution to the Participant (or Beneficiary) in connection with
Participant’s death, disability, retirement or other Termination of Employment
(except for automatic payments made under Sections 4.3(d) or 4.7); and

b.

A voluntary transfer among hypothetical investments made by the Participant (or
Beneficiary) in connection with the Participant’s death, disability, retirement
or other Termination of Employment.

(2)

Any election by the Participant to engage in a Discretionary Transaction shall
automatically be void if that election is made within six months after such
Participant’s election to engage in an opposite-way Discretionary Transaction
under any CIGNA Corporation plan.

(b)

The Administrator has sole and absolute discretion to take such action as may be
necessary or desirable to ensure compliance with Section 16 of the Exchange Act.



6

